Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/646,371 EXTENSION FRAME filed on 3/11/2020.  Claims 1-16 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 5/10/2021, 6/2/2021, 10/21/2021 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, recites the term “it” in line 1 which is indefinite because it fails to recite what “it” refers to. 
Claim 14 recites, “A system comprising two extensions frames according to wherein” and this claim is indefinite.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2018/0298605 to Koehler.
	With regards claim 1, to the publication to Koehler discloses an extension frame (16) having a flange (38) and a box (50), wherein the flange is placed at one end of the box and wherein a through opening (See Figure 2) is formed going through the center of the box and through the flange wherein, that a number of holes (78) are provided going through walls of the box.
	With regards to claim 8, Koehler teaches wherein the box has four walls.
	With regards to claim 9, Koehler teaches wherein a first bar (26) and a second bar (26) are placed between opposite walls of the box and wherein a strip of intumescent material (18) is placed on opposite sides of respective bar and on three walls of the box.
	With regards to claim 11, Koehler teaches wherein the extension frame is openable.
	With regards to claim 12, Koehler teaches, wherein it is openable in that two vertical walls and two horizontal walls are fastened to each other by means of co-operating screws and nuts (See Figure 10) wherein each vertical wall is integrated with a vertical flange and each horizontal wall is integrated with a horizontal flange  wherein each vertical wall and each vertical flange are arranged in right angle to each other, and wherein each horizontal wall and each horizontal flange are arranged in right angle to each other.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2018/0298605 to Koehler and in view of United States Patent No. 11108219 to Korcz et al.
Koehler discloses applicant’s basic inventive concept and including wherein one or more strips of intumescent material (18) are placed on the inside of the box.
Koehler does not teach the specific arrangement of the holes including that the holes are arranged in rows going around the circumference of the box and wherein the holes are placed in a first row of holes and a second row of holes which rows are parallel to each other, wherein the holes are arranged with equal spacing in each row.
Korcz teaches a box wherein the hole arrangement is taught.  The holes are used for allowing cylindrical items to ender the box from its sides and it would be obvious to arrange the holes in such a manner to have more versatility of this arrangement.  Adding versatility has been held to be obvious.  
Korz shows holes (26) are arranged in rows going around the circumference of the box and wherein the holes are placed in a first row of holes and a second row of holes which rows are parallel to each other, wherein the holes are arranged with equal spacing in each row and it would be obvious to have arranged the holes in this configuration as desired for box access.  
With regards to claim 3, Koehler teaches wherein one or more strips of intumescent material (18) goes around the inner circumference of the box.  
With regards to claim 4, it would be obvious from the combination to put the holes and the intumescent material wherever it is desired for it to prevent fires, including wherein one strip of intumescent material is placed between the first row of holes and  the second row of holes. 
With regards to claim 5, it would be obvious from the combination to put the holes and the intumescent material wherever it is desired for it to prevent fires including wherein one strip of intumescent material is placed between one edge of the box and one row of holes.
	With regards to claim 6, it would be obvious from the combination to put the one or more strips of intumescent material are placed between the flange of the extension frame, and wherein one or more strips of intumescent material are placed between the second row of holes and the end of the box opposite the flange of the box. The use of the material and the hole pattern is determined by the devices that are being protected and are obvious to arrange both to maximize this protection from fire.  
	With regards to claim 7, it would be obvious from the combination to put the holes and the intumescent material wherever it is desired for it to prevent fires including
wherein each strip of intumescent material is placed adjacent the first and/or second row of holes.
	With regards to claim 13, it would be obvious from the combination to have
wherein an intermediate vertical wall  is fastened to the two horizontal walls in a position between the two vertical walls, wherein the intermediate vertical wall extends between the second row of holes and the side of the extension frame opposite the side having the flange, and wherein strips of intumescent material are arranged on opposite sides of the intermediate vertical wall, on one vertical wall and on the two horizontal walls.
	 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2018/0298605 to Koehler and in view of United States Publication No. 2004/0051648 to Hagarty et al. 
With regards to claim 10, Koehler teaches the basic inventive concept as shown above and including teaching a cover (22) placed on the edge of the box opposite the flange, used for closing an opening of the device.  Koeher does not teach that the cover is a grid.
Hagarty teaches a box with a grid cover (160) used to cover an opening an allow air to flow through.  Therefore, it would have been obvious to one of ordinary skill to have used a grid as a cover in order to allow air flow.  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 8316609 to Ben-Zvi. 
With regards to claim 14, Ben-Zvi teaches extension frames (74) are configured to be placed on opposite sides of a partition (2), that the extension frames are placed at a through opening of the partition, in which trough opening (54) of the partition a sealing device is placed.  Ben-Zwi does not specifically teach that the trough is for cables or
 Pipes, however, it would be obvious to use an open space for cables or pipes as needed.
	With regards to claim 15, Ben-Zwi teaches wherein each extension frame
is fixed with a flange against the partition.
	With regards to claim 16, Ben-Zwi teaches wherein the sealing
device has a frame (19), modules (10) and a compression unit (21), whereby the
 modules and the compression unit are placed inside the frame of the sealing device 


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/2/22